Case: 09-10252 Document: 00511399194 Page: 1 Date Filed: 03/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2011
                                     No. 09-10252
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LESTER JON RUSTON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:04-CR-191-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Lester Jon Ruston, federal civil detainee # 26834-177, has filed a motion
for leave to proceed in forma pauperis (IFP) on appeal following the district
court’s denial of his petition for writ of error coram nobis. He has also filed
numerous other motions in this appeal, including, in part, a motion to disqualify
all the judges of this court for what he characterizes as a conspiracy to suppress
his civil rights. Through those filings, Ruston challenges his commitment to the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-10252 Document: 00511399194 Page: 2 Date Filed: 03/02/2011

                                  No. 09-10252

custody of the Attorney General under 18 U.S.C. § 4243. See United States v.
Ruston, 565 F.3d 892, 894 (5th Cir. 2009).
      By moving to proceed IFP, Ruston is challenging the district court’s
certification decision that his appeal was not taken in good faith because it is
frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Ruston merely
reasserts the arguments he raised in the district court and has not identified any
error in the district court’s determination that he is not entitled to coram nobis
relief because he was not convicted of a federal offense. Ruston has also failed
to identify any error in the district court’s determination that the appeal was not
taken in good faith and would be frivolous. When an appellant fails to identify
any error in the district court’s analysis, it is the same as if the appellant had
not appealed the decision. Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are afforded liberal
construction, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants
must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Ruston has not shown that his appeal is not frivolous
and taken in good faith or that he will raise a nonfrivolous issue on appeal. See
Baugh, 117 F.3d at 202. Therefore, Ruston’s IFP motion is DENIED, id., and
the appeal is DISMISSED. See Howard v. King, 707 F.2d, 215, 220-21 (noting
that although a pro se litigant is entitled to due consideration of his arguments,
that “does not mean that the court is obligated to tolerate abuse of its open
door”); 5 TH C IR. R. 42.2. All of Ruston’s remaining motions, which are also
frivolous and repetitive of numerous motions he has made in the past, are
DENIED. See, e.g., In re Ruston, 10-10638 (5th Cir. Oct. 6, 2010) (order barring
Ruston from engaging in further repetitive frivolous litigation).
      We remind Ruston that he may not file in this court any pro se initial
pleading, including a petition for mandamus relief, or any pro se appeal from a
district court order without first receiving the written permission of an active
judge of this court. Thus, before filing any pro se appeal or other pro se action

                                        2
    Case: 09-10252 Document: 00511399194 Page: 3 Date Filed: 03/02/2011

                                  No. 09-10252

in this court, Ruston must submit to the clerk of this court a request for
permission to file, which the clerk shall direct to an active judge of the court. In
requesting the required permission, Ruston shall inform the court of the bar
stated in In re Ruston, No. 10-10509 (5th Cir. Oct. 5, 2010), and In re Ruston, 10-
10638 (5th Cir. Oct. 6, 2010). The bar does not apply to pleadings filed by
counsel on Ruston’s behalf.




                                         3